Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive.
Applicant maintains “Examiner asserts that it would have been obvious for one of ordinary skill in the art to modify the primer composition of Payne et al. '848 based on Morohoshi et al. '121, which disclose poly(diallyldimethylammoniumchloride) at paragraph [0265]. Applicant respectfully traverses this assertion for the reasons given below. In Morohoshi et al. '121, poly(diallyldimethylammoniumchloride) is mentioned as part of a long list in paragraph [0265]. However, this section does not relate to a primer composition, but to a recording medium. According to Morohoshi et al. '121 the recording medium comprises a support and a coating layer (paragraph [0235]). The coating layer is further explained in paragraphs [0252]-[0283]. According to Morohoshi et al. '121, the coating layer may comprise a cationic organic compound. Poly(diallyldimethylammoniumchloride) is one of the many options mentioned in paragraph [0265]). BIRCH, STEWART, KOLASCH & BIRCH, LLP CAM/CMR/cmrApplication No.: 16/899,674 Docket No.: 0142-1202PUS1Reply to Office Action of February 8, 2022 Page 5 of 6 
Morohoshi et al. '121 also disclose ink compositions. These ink compositions are explained in more detail in paragraphs [0123]-[0234], but poly(diallyldimethylammoniumchloride) is never mentioned in these paragraphs. Morohoshi et al. '121 do not disclose or suggest the components of the primer compositions.”
Examiner respectfully disagrees. As mention in final rejection, the primary reference Payne et al. discloses all the limitation of the method for applying image onto a recording medium comprising the step of applying coating of composition in step (b) onto recording medium, and composition comprises cationic polymer ([0038]; [0042]), only thing is missing is particular cationic polymer used in coating composition. The secondary reference Morohoshi et al. clearly teaches that coating layer ([0252]) comprises cationic organic compound ([0265]), which reduce feathering, wherein one of the cationic organic compound is “[0265] The cationic organic compound may include, for example, dimethylamine epichlorohydrin polycondensation, dimethylamine ammonium epichlorohydrin condensation, poly(trimethylaminoethyl methacrylate/methyl sulfate), diallylamine hydrochloride, acrylamide copolymer, poly(diallylamine hydrochloride/sulfur dioxide), diallylamine hydrochloride, poly(allylamine hydrochloride/diallylamine hydrochloride), acrylicamide/diallylamine copolymer, polyvinylamine copolymer, dicyandiamide, dicyandiamide/ammonium chloride/urea/formaldehyde condensation, polyalkylenepolyamine/dicyandiamideammonium condensation, dimethyldiallylammoniumchloride, polydiallylmethylamine hydrochloride, poly(diallyldimethylammoniumchloride), poly(diallyldimethylammoniumchloride/sulfur dioxide), poly(diallyldimethylammoniumchloride/diallylamine hydrochloride derivative), acrylamide/diallyldimethylammoniumchloride compound, acrylate/acrylamide/diallylamine hydrochloride compound, polyethyleneimine, ethyleneimine derivatives such as acrylamine polymer, polyethyleneiminealkyleneoxide modification and the like. These substances may be used independently and a plurality thereof may also be used simultaneously.”
The Examiner draws particular attention to the Applicant that " Morohoshi et al. does address coating layer ([0252]) comprises cationic organic compound ([0265]), it teaches a laundry list of possible cationic organic compounds. The format in which Morohoshi et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Morohoshi et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the cationic organic compounds from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others. Therefore argument is not persuasive.
However, the combination of the references still reads on the amended claim 7.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853